DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’717 (JP2002-075717, hereinafter “JP’717”).
Regarding claims 1, 4 and 6, JP’717 teaches an R-T-B-based sintered magnet comprising: 28.8-31.5 mass% R; 1.3-3.4 mass% Co, 0.1-0.5 mass% Al, 0.05-0.3 mass% Cu, 0.05-0.3 Mass% Zr, Nb or Hf, 0.95-1.15 mass% B, and the balance is Fe (Abstract; [0020]; [0035]; [0040]; [0057]; [0062]; [0084]), which meets the composition limitation recited in claims 1, 4 and 6. JP’717 discloses that Zr, Nb or Hf forms boride at the grain boundaries of R2Fe14B main phase and thus the grain growth is suppressed (Abstract; [0018]), which meets the limitation that a boride phase which comprises a compound phase based on the boride of the boride forming element M, and is generated on a preferential growth plane of the crystal grain of the main phase as recited in claim 1. 
prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 7, JP’717 discloses an example containing 0.081-0.092 mass% C, 0.003-0.01 mass% N and 0.058-0.081 mass% O ([0040]), which meets the recited C, N and O amount in claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP’717 (JP2002-075717, hereinafter “JP’717”).
Regarding claims 6-7, JP’717 teaches an R-T-B-based sintered magnet comprising: 27-33 mass% R; 0.1-10 mass% Co, 0.05-1 mass% Al, 0.01-1 mass% Cu, 0.02-1 Mass% Zr, Nb or Hf, 0.9-1.5 mass% B, 0.03-0.1 mass% C, 0.05-0.5 mass% O, 0.002-0.05% N and the balance is Fe (Abstract; [0020]), which overlaps the composition limitations recited in claims 6-7. Thus, the recited composition in claims 6-7 is a prima facie case of obviousness over JP’717. See MPEP 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOWEI SU/Primary Examiner, Art Unit 1733